Citation Nr: 0714370	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-40 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for right eye vitreous 
hemorrhage residuals, currently rated 30 percent disabling.

2.  Entitlement to an increased rating for cutaneous 
sarcoidosis, currently rated 30 percent disabling.

3.  Entitlement to an increased rating for pulmonary 
sarcoidosis, currently rated 10 percent disabling.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1991 to April 1993.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Review of the claims file shows that while some additional 
matters have been raised by the veteran (and addressed by the 
RO), none of these matters have been perfected for appeal.  
As such, the matters listed on the first page of this 
decision constitute the only issues which are ripe for 
appellate consideration.  

The issue of entitlement to an increased rating for pulmonary 
sarcoidosis being remanded is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected right eye disability is manifested 
by severe impairment of field vision with concentric 
contraction of visual field to no more than 5 degrees; 
central visual acuity is not measurably impaired.  The visual 
acuity of the non-service-connected left eye is considered 
normal for VA compensation purposes.  Blindness or loss of 
vision with enucleation is not demonstrated. 

2.  Blindness in the left eye has not been demonstrated and 
there is no service-connected pathology of the left eye.  It 
is considered normal for rating purposes.


3.  The veteran's cutaneous sarcoidosis, affecting the 
bilateral lower extremities, is not affected by systemic or 
nervous manifestations or is the disorder exceptionally 
repugnant; since August 30, 2002, involvement of at least 40 
percent of the entire body or 40 percent of the exposed area 
is not demonstrated, nor is it shown that constant or near-
constant systemic therapy has been required for the past 12-
month period.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent is not warranted for the 
veteran's right eye vitreous hemorrhage residuals.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.7, 
4.75, 4.76, 4.80; 4.84a; Diagnostic Codes (Codes) 6074, 6080 
(2006).
 	
2.  A rating in excess of 30 percent is not warranted for the 
veteran's cutaneous sarcoidosis.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.97, Code 6846 (2006), 38 C.F.R. 
§ 4.118, Code 7806 (prior to and from August 30, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 


In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a May 2005 letter 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the disability at issue.  
Such notice was provided in a March 2006 letter.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the July 2003 
rating decision the content of the notices provided to the 
appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded several 
VA examinations, and there is no pertinent evidence which is 
not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claims.

Factual Basis

A February 1994 VA progress note includes a diagnosis of 
right eye peripheral "NV" associated with sarcoidosis.  

A March 1995 VA progress note shows a diagnosis of history of 
sarcoidosis.  The examiner also noted that the veteran may 
have had retinal/choroidal neo-vascular nets that required 
laser treatment.  Normal bilateral retinal health was also 
reported.  


Service connection for a right eye disorder secondary to 
pulmonary sarcoidosis was denied in August 1995.  The veteran 
sought to reopen his claim in October 1996.  

The report of a November 1996 VA examination shows that the 
veteran complained of lost right eye vision.  Right eye 
blindness and vitreous hemorrhage was diagnosed, both caused 
by sarcoidosis.  

In December 1996 the RO granted service connection for 
vitreous hemorrhage with loss of right eye sight with light 
perception only due to sarcoidosis.  A 30 percent rating was 
assigned.  Diagnostic Code (Code 6070) was utilized.  See 
38 C.F.R. § 4.84a.  The veteran did not appeal this decision.  

A VA fee-basis eye examination report dated in March 1999 
includes diagnoses of chorioretinal right eye scars secondary 
to previous laser procedures, minimal vitreous hemorrhage 
residuals, and peripheral posterior subcapular right eye 
cataract.  

In August 1999, the RO reduced the rating to 10 percent for 
the veteran's right eye vitreous hemorrhage residuals due to 
sarcoidosis (previously rated as loss of right eyesight with 
light perception only).  Code 6079 was utilized.  

A May 2000 private history and physical report includes 
findings reflective of slightly tender skin lesions on the 
lower extremities.  

The veteran submitted a claim for skin lesions due to 
sarcoidosis in July 2000.  

The report of a VA fee-basis eye examination dated in August 
2000 shows that visual acuity in the right eye without 
correction was 20/200 and 20/20 in the left eye.  Visual 
acuity with correction was 20/40-3 in the right eye and 20/20 
in the left eye.  No evidence of active sarcoidosis in either 
eye was observed.  


The report of an August 2000 VA fee-basis examination shows 
that the veteran provided a history of skin lesions in the 
area of his shins, and occasionally over the lower back.  He 
also complained of itching, pain, and rashes on his legs.  
Prednisone treatment was shown to alleviate the symptoms.  
Sarcoidosis, with dermatological involvement, currently in 
remission was diagnosed.  

A November 2001 rating decision awarded service connection 
for lower extremity lesions.  A 0 percent rating was 
assigned, pursuant to Codes 7899-7806.  The veteran did not 
perfect an appeal to this decision.  When an unlisted 
residual condition is encountered which requires an analogous 
rating, the first two digits of the diagnostic code present 
that part of the rating schedule most closely identifying the 
bodily part or system involved, with a "99" assigned as the 
last two digits representing all unlisted conditions.  38 
C.F.R. § 4.27 (2006).

In March 2002, the RO reduced the rating to 0 percent for the 
veteran's right eye vitreous hemorrhage residuals due to 
sarcoidosis (previously rated as loss of right eyesight with 
light perception only).  Code 6079 was utilized.  

The veteran sought an increased rating for his service-
connected skin disorder in July 2002.  He later, in May 2003, 
sought to reopen a claim for an increased rating for his 
service-connected right eye disorder.  

The report of an April 2003 VA fee-basis examination notes 
that veteran complained of skin-related symptoms affecting 
his legs which included oozing yellowish fluid with itching, 
crusting, ulcer formation, and shedding.  Examination showed 
five or six lesions, primarily on the anterior tibial on both 
legs.  Ulceration and crusting were noted.  The examiner 
commented that the veteran's skin disorder was more 
appropriately diagnosed as cutaneous sarcoidosis, rather than 
eczema.  

A July 2003 RO rating decision increased to 10 percent the 
disability rating assigned to the veteran's cutaneous 
sarcoidosis (formerly evaluated as lower extremity lesions).  
Codes 7806 and 7806 were utilized.  The veteran appealed this 
decision.  


An addendum to a June 2004 VA fee-basis eye examination notes 
that the veteran's right eye visual acuity was estimated to 
be 5/200.

An August 2004 RO rating decision increased to 30 percent the 
disability rating assigned to the veteran's right eye 
vitreous hemorrhage.  Code 6070 was utilized.  The veteran 
perfected an appeal to this decision.  

A January 2005 VA dermatology clinic outpatient record shows 
bilateral lower leg lesions.  Some were noted to have 
ulcerated and healed over with residual scarring.  No new 
lesions in the past year were reported.  Bilateral lower 
extremity scarring plaques was diagnosed.  

The report of a September 2006 VA fee-basis eye examination 
shows that the veteran's skin symptoms included exudation, 
itching, and crusting, which were constant.  Examination 
showed depressed and tender scars in the area of the 
bilateral medial lower legs.  They measured 1.5 centimeter 
(cm.) by 2.5 cm. and 1 cm. by 1 cm. on the left leg, and 1.5 
cm. by 1 cm. on the right side.  Ulceration, edema, and 
tissue loss (less than 6 square inches) were reported.  The 
report also noted the presence of hyperpigmentation greater 
than 6 square inches and abnormal texture greater than 6 
square inches.  No keloid, instability, nor inflammation was 
noted.  Cutaneous sarcoidosis was diagnosed.  

The report of an October 2006 VA fee-basis eye examination 
shows that the veteran complained of almost complete right 
eye blindness.  Examination revealed best corrected distance 
acuity of 20/30+ in the right eye and 20/15 in the left eye.  
Best corrected near visual acuity was reported to be 20/20.  
Vitreous was clear.  Goldman visual field testing with a III-
IV E-Isopter was noted to show essentially no visual right 
eye field and full and normal findings on the left side.  
Right eye findings were consistent with unilateral visual 
field limited to concentric contraction to 5 degrees.  The 
examiner commented that the veteran had sarcoidosis and that 
the right vitreous hemorrhage (diagnosed many years ago) had 
subsequently cleared.  

In November 2006 the RO increased the rating assigned to the 
veteran's service-connected cutaneous sarcoidosis to 30 
percent.  Codes 6846 and 7806 were used.  


Also in November 2006, the Code used to rate the veteran's 
service-connected right eye disorder was changed to Code 
6074.  

A December 2006 VA dermatology clinic note includes a 
diagnosis of leg ulcer, sarcoidosis vs. pretibial myxedema 
vs. "NLD" [necrobiosis lipoidica diabeticorum] vs. stasis 
vs. vasculitis.  

A December 2006 VA biopsy report contains findings reflective 
of a chronic inflammation called necrobiois lipodica.  The 
biopsy did not show sarcoidosis.  

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present findings with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 
4.3.  The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

Where, as in this case, only one eye is service-connected and 
the veteran is not blind in both eyes, the other eye is 
considered normal for rating purposes.  See 38 C.F.R. 
§ 3.383(a)(1); see also 38 C.F.R. § 4.14 (manifestations not 
resulting from the service-connected disability may not be 
used in establishing the service-connected evaluation).  
However, compensation is payable for the combination of 
service-connected and nonservice-connected disabilities of 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.83(a).

The RO has rated the veteran's right eye disability pursuant 
to Code 6074.  See January 2007 rating decision.  

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  VA law permits 
compensation for a combination of service-connected and 
nonservice-connected disabilities, including blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of nonservice-connected 
disability, as if both disabilities were service-connected, 
provided that the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.383(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30 m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91 m.), lesser extents of visions, particularly 
perception of objects, hand movements or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  With visual acuity 5/200 (1.5/60) or 
less or the visual field reduced to 5° concentric 
contraction, in either event in both eyes, the question of 
entitlement on account of regular aid and attendance will be 
determined on the facts in the individual case.  38 C.F.R. 
§ 4.79.

Vision in the non-service connected right eye is considered 
20/40 in the absence of complete blindness.  Blindness in the 
left eye is not shown in this case.  Where 1 eye is rated 
20/40, a 30 percent rating is warranted where there is visual 
acuity of 5/200 in the other eye.  38 C.F.R. § 4.84a, Code 
6074.


Under the criteria for rating impairment of visual field, a 
100 percent rating is warranted if bilateral visual field is 
limited to concentric contraction to 5 degrees; for 
unilateral visual field limited to concentric contraction to 
5 degrees, a 30 percent rating is warranted.  Or rate as 
5/200 (1.5/60).  See Code 6080.

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  From 
their effective date the veteran is entitled to a rating 
under the revised criteria.

The veteran's service-connected cutaneous sarcoidosis 
disability is currently rated under Codes 6846 and 7806.  The 
note that follows Code 6846 provides that active disease or 
residuals of sarcoidosis may also be rated as chronic 
bronchitis under the provisions of Diagnostic Code 6600 and 
extra-pulmonary involvement under the specific body system 
involved.

The "old" criteria under Code 7806 (eczema) state that a 30 
percent rating requires exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant symptoms.  38 C.F.R. § 4.118, Code 
7806 (effective prior to August 30, 2002).

Under the revised Code 7806 criteria, a 30 percent rating 
requires dermatitis or eczema of 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating requires dermatitis or eczema 
over more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Code 7806 (effective August 30, 
2002).


Words such as "moderate" and "marked" are not defined in 
the Rating Schedule.  "Moderate" is defined as "of average 
or medium quality, amount, scope, range, etc.'  Webster's New 
World Dictionary, Third College Edition (1988), 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  Id. at 828.  In any event, rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

Analysis

Right Eye Vitreous Hemorrhage Residuals

In the present case, the right eye disability has been rated 
30 percent disabling under Code 6074.  The evidence shows 
unilateral visual field limited to concentric contraction to 
5 degrees, warranting a 30 percent rating under Code 6080.  
The left eye is not service-connected, thus it is considered 
normal for evaluation of the left eye for compensation 
purposes.  See Villano v. Brown, 10 Vet. App. 248, 250 
(1997).

Alternatively rating the right eye disability pursuant to 
Code 6080 as 5/200 (1.5/60), per Table V under 38 C.F.R. § 
4.84a, warrants a 30 percent rating when there is 5/200 or 
1.5/60 vision in one eye, and 20/40 vision or better in the 
other eye.  See Code 6074.  The corrected distance visual 
acuity in the veteran's non service-connected left eye is 
better at 20/15.

A higher rating than 30 percent is not warranted.  The 
evidence shows that the veteran has vision in his service-
connected right eye.  However, even if the veteran were 
considered blind in the right eye (which he is not), 
blindness in one eye having only light perception is 
considered to be 30 percent disabling if visual acuity in the 
other eye is 20/40 or better.  38 C.F.R. § 4.84a, Code 6070.  
Accordingly, a 30 percent rating would still be applicable.  
Moreover, anatomical loss of one eye has not been shown as 
required for a 40 percent rating under Code 6066.  Neither 
has enucleation been shown.  Accordingly, the Board finds 
that the current 30 percent rating appropriately represents 
the maximum rating for this disability under these facts.  
Impairment to a degree warranting loss of use for the 
purposes of special monthly compensation has not been shown.

Cutaneous Sarcoidosis

Considering the rating criteria in effect prior to August 30, 
2002, the Board notes that the medical evidence, while 
showing the presence of ulceration, does not show that the 
veteran's service-connected skin disorder of the bilateral 
lower extremities has been manifested by systemic or nervous 
manifestations.  Further, the affected areas have not been 
described in a manner which can be reasonably inferred to be 
exceptionally repugnant.  Therefore, a rating in excess of 30 
percent rating under the "old" Code 7806 criteria is not 
warranted.

Considering (from August 30, 2002) the claim under the 
revised Code 7806 criteria, the medical evidence does not 
show that there is involvement of more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  While the veteran is shown 
to have taken Prednisone in the past, there is no indication 
that he has received intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past year.  Therefore, a rating in excess of 30 percent under 
the revised Code 7806 criteria is not warranted.

In short it is not shown that the veteran has symptoms of 
bilateral lower extremity cutaneous sarcoidosis that meet or 
approximate either the prior or the current criteria for a 
rating in excess of 30 percent for such disability.  Hence, 
the claim must be denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 30 percent for right eye vitreous 
hemorrhage residuals is denied.

A rating in excess of 30 percent for cutaneous sarcoidosis is 
denied.


REMAND

The veteran essentially maintains that his service-connected 
pulmonary sarcoidosis is more severely disabling than 
reflected by the current 10 percent evaluation.  

The RO granted service connection for sarcoidosis in January 
1994 and assigned a 10 percent evaluation pursuant to 38 
C.F.R. § 4.97, Codes 6899 and 6802.  The veteran did not 
appeal this decision.  Following the reopening of the 
veteran's July 2002 claim, the 10 percent rating was 
continued in July 2003.  At that time the utilized Codes were 
6846 and 6600.

In pertinent part, pursuant to Code 6600, a 10 percent 
evaluation is warranted for chronic bronchitis or pulmonary 
impairment when FEV-1 or FEV-1/FVC is 71-80 percent of the 
predicted value, or when DLCO (SB) is 66-80 percent of 
predicted.  A 30 percent evaluation is warranted when FEV-1 
or FEV-1/FVC is 56 to 70 percent of predicted, or when DLCO 
(SB) is 56 to 65 percent of predicted.  A 60 percent 
evaluation is warranted when FEV-1 is 40 to 55 percent of 
predicted, FEV-1/FVC is 40 to 55 percent of predicted, DLCO 
(SB) is 40 to 55 percent of predicted, or maximum oxygen 
consumption is 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  Finally, a 100 percent evaluation requires an FEV-1 
less than 40 percent of predicted; FEV-1/FVC less than 40 
percent, DLCO (SB) less than 40 percent predicted, maximum 
exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or when 
cor pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by echocardiogram 
or cardiac catheterization), episode(s) of acute respiratory 
failure, or the need for outpatient oxygen therapy, has been 
shown.  

In the veteran's case, the Board observes that pulmonary 
function testing (PFT) has been accomplished in September 
2006 and April 2003.  However, neither of the test reports 
include findings relating to DLCO (SB) findings or findings 
relating to the veteran's maximum oxygen consumption with 
cardiorespiratory limit or whether he experiences problems 
such as pulmonary hypertension or cor pulmonale.  Therefore, 
the limited findings of record are insufficient to properly 
evaluate whether the veteran is entitled to a disability 
rating in excess of 10 percent for his service-connected 
pulmonary sarcoidosis.  Where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires that the 
veteran be provided a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  As 
such, a remand is in order.

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained and added to 
the claims file.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  With the veteran's assistance, the RO 
should take efforts to obtain for the 
file any outstanding records of pertinent 
treatment.   

2.  The RO should schedule the appellant 
for a VA respiratory examination to 
determine the severity of his service-
connected pulmonary sarcoidosis.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and that fact 
should be so noted in the medical report.  
Clinical analysis of his pulmonary 
sarcoidosis should include pulmonary 
function tests that provide Forced Vital 
Capacity (FVC), Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)), and maximum 
exercise capacity results required by the 
Rating Schedule (Code 6600).  The 
examiner should also specifically 
indicate whether the appellant has cor 
pulmonale, pulmonary hypertension, and/or 
the necessity for oxygen therapy.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  All findings should be made part 
of an examination report, a copy of which 
must be made part of the claims folder.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  (To 
this, it is noteworthy that the veteran 
informed VA of an address change in April 
2007.)  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is to any extent denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (in accordance with 38 U.S.C.A. 
§ 7105 (West 2002)) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


